DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the request for continued examination filed on November 12, 2021.
Claims 1, 11, and 16 have been amended and are hereby entered.
Claims 1–20 are currently pending and have been examined.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 12, 2021 has been entered.
Response to Amendment
The amendment filed October 20, 2021 has been entered.  Claims 1–20 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–7, 9, and 11–20 are rejected under 35 U.S.C. 103 as being unpatentable over Dodin, U.S. Patent App. No. 2016/0132863 (“Dodin”) in view of McElmurry, IV et al., U.S. Patent App. No. 2016/0171481 (“McElmurry”) and Oskolkov et al., U.S. Patent App. No. 2013/0060708 (“Oskolkov”).
For claim 1, Dodin teaches:
A method comprising (¶ 111: example method):
identifying, by the payment server and in a data store maintained by the payment server, a financial account associated with the first user based on the identifier (¶ 56: account of user identified from message; ¶ 50: identifier for user device)
transmitting, by the payment server, the hyperlink to the first mobile device (¶ 116, 143: hyperlink URL sent to user) . . ..
Dodin does not teach: receiving, by a payment server and from a messaging application executing on a first mobile device operated by a first user, a request to initiate a payment transaction using a payment application executing on the first mobile device of the first user, wherein the request comprises a payment amount and an identifier associated with the first user; facilitating, by the payment server and in the data store, a first adjustment to a balance associated with the financial account of the first user based on the payment amount; generating, by the payment server, a hyperlink configured, upon activation, to identify, to the payment server, the first adjustment to the balance associated with the financial account of the first user and instructions corresponding to the first adjustment; wherein a media element corresponding to the hyperlink is caused to be inserted into a displayed message field on the first mobile device by a messaging application executing on the first mobile device, wherein the media element is subsequently transmitted from the messaging application executing on the first mobile device to a messaging application executing on a second mobile device operated by a second user; and upon receiving, by the payment server and from the second user operating the messaging application executing on the second mobile device, an indication that the second user has interacted with the media element displayed within a received message field of an interface of the messaging application executing on the second mobile device to activate the hyperlink and identify the first adjustment to the payment server, and after facilitating the first adjustment, facilitating a second adjustment of a balance of a financial account of the second user according to the payment amount and based on the instructions corresponding to the first adjustment.


receiving, by a payment server and from a messaging application executing on a first mobile device operated by a first user, a request to initiate a payment transaction using a payment application executing on the first mobile device of the first user (¶ 141: messaging application for payment; ¶ 41: client device sends payment message to server device; Fig. 5B, ¶ 184: mobile device sends payment message to messaging system), wherein the request comprises a payment amount and an identifier associated with the first user (¶ 104: payment message includes payment amount and sender and recipient identifiers); 
. . . wherein a media element corresponding to the hyperlink is caused to be inserted into a displayed message field on the first mobile device by a messaging application executing on the first mobile device (Fig. 5C, ¶ 185–186: status message sent to sender through messaging application), wherein the media element is subsequently transmitted from the messaging application executing on the first mobile device to a messaging application executing on a second mobile device operated by a second user (Fig. 5D, ¶ 189: status message sent to recipient message); and 
upon receiving, by the payment server and from the second user operating the messaging application executing on the second mobile device, an indication that the second user has interacted with the media element displayed within a received message field of an interface of the messaging application executing on the second mobile device (¶ 193: recipient receives payment; Fig. 5E, ¶ 191–192: recipient selects indicator on status message) . . ..
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the messaging payment in Dodin by adding the messaging application payment from McElmurry.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making messaging payments more convenient—in part through payments using familiar messaging applications—a benefit explicitly disclosed by McElmurry (¶ 5–9: drawbacks associated with conventional payment applications, including necessity of creating account with same payment service; ¶ 10–12: invention provides more convenient payment through familiar messaging systems).
The combination of Dodin and McElmurry does not teach: facilitating, by the payment server and in the data store, a first adjustment to a balance associated with the financial account of the first user based on the payment amount; generating, by the payment server, a hyperlink configured, upon activation, to identify, to the payment server, the first adjustment to the balance associated with the financial account of the first user and instructions corresponding to the first adjustment; and to activate the hyperlink and identify the first adjustment to the payment server, and after facilitating the first adjustment, facilitating a second adjustment of a balance of a financial account of the second user according to the payment amount and based on the instructions corresponding to the first adjustment.
	Oskolkov, however, teaches:
facilitating, by the payment server and in the data store, a first adjustment to a balance associated with the financial account of the first user based on (¶ 57: transfer management component can withdraw funds from first user’s account prior to disbursing); 
generating, by the payment server, a hyperlink configured, upon activation, to identify, to the payment server, the first adjustment to the balance associated with the financial account of the first user and instructions corresponding to the first adjustment (¶ 58: transfer management component generates link for notifying how to obtain transferred funds); 
to activate the hyperlink and identify the first adjustment to the payment server (¶ 58: second user selects link for facilitating obtaining funds from transfer), and after facilitating the first adjustment, facilitating a second adjustment of a balance of a financial account of the second user according to the payment amount and based on the instructions corresponding to the first adjustment (¶ 64: funds transferred to second user after authentication from fund transfer message; ¶ 57: funds transferred to temporary account prior to disbursing).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the messaging payment in Dodin and the messaging application payment in McElmurry by adding the fund transferring from Oskolkov.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating transfers between users without registered accounts—a benefit explicitly disclosed by Oskolkov (¶ 4–5: need for electronic monetary transfers when both users may not have registered account; ¶ 7: invention in part uses transfer management component to control money transfers to address issues).  Dodin, McElmurry, and Oskolkov are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
For claim 2, Dodin, McElmurry, and Oskolkov teach all the limitations of claim 1 above, and Dodin further teaches:
The method of claim 1, wherein the first adjustment comprises incrementing, by the payment server, a balance of an escrow account associated with the payment server based on the payment amount (¶ 121: sender funds may be escrowed).
For claim 3, Dodin, McElmurry, and Oskolkov teach all the limitations of claim 2 above, and Dodin further teaches:
The method of claim 2, wherein the second adjustment comprises decrementing, by the payment server, the balance of the escrow account associated with the payment server based on the payment amount (¶ 111, 9: payee credited from escrow).
For claim 4, Dodin, McElmurry, and Oskolkov teach all the limitations of claim 1 above, and Oskolkov further teaches:
The method of claim 1, wherein facilitating the first adjustment to the balance associated with the financial account of the first user comprises modifying a value of an account data record associated with the financial account of the first user in the data store (¶ 57: first user account balance records updated; ¶ 55: accounts registered).
(¶ 4–5: need for electronic monetary transfers when both users may not have registered account; ¶ 7: invention in part uses transfer management component to control money transfers to address issues).  Dodin, McElmurry, and Oskolkov are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
For claim 5, Dodin, McElmurry, and Oskolkov teach all the limitations of claim 1 above, and McElmurry further teaches:
The method of claim 1, further comprising: identifying, by the payment server and in the data store maintained by the payment server, the financial account associated with the second user based on information provided to the payment server by a messaging service associated with the messaging application (¶ 127–128: payment network coordinator can identify recipient account in profile database from payment information, after registered with message system).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the messaging payment in Dodin and the fund transferring in Oskolkov by adding the recipient account information from McElmurry.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of (¶ 5–9: drawbacks associated with conventional payment applications, including necessity of creating account with same payment service; ¶ 10–12: invention provides more convenient payment through familiar messaging systems).  Dodin, McElmurry, and Oskolkov are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
For claim 6, Dodin, McElmurry, and Oskolkov teach all the limitations of claim 1 above, and McElmurry further teaches:
The method of claim 1, wherein the media element is transmitted from the messaging application executing on the first mobile device to the messaging application executing on the second mobile device via a messaging server associated with the messaging application (¶ 189: message received from messaging system upon sender sending).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the messaging payment in Dodin and the fund transferring in Oskolkov by adding the messaging system from McElmurry.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making messaging payments more convenient—in part through payments using familiar messaging applications—a benefit explicitly disclosed by McElmurry (¶ 5–9: drawbacks associated with conventional payment applications, including necessity of creating account with same payment service; ¶ 10–12: invention provides more convenient payment through familiar messaging systems).  Dodin, McElmurry, and Oskolkov are all related to payment transactions, 
For claim 7, Dodin, McElmurry, and Oskolkov teach all the limitations of claim 1 above, and McElmurry further teaches:
The method of claim 1, wherein the media element is selected based on the request to initiate the payment transaction (¶ 189: status message based on sender’s payment message).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the messaging payment in Dodin and the fund transferring in Oskolkov by adding the payment message from McElmurry.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making messaging payments more convenient—in part through payments using familiar messaging applications—a benefit explicitly disclosed by McElmurry (¶ 5–9: drawbacks associated with conventional payment applications, including necessity of creating account with same payment service; ¶ 10–12: invention provides more convenient payment through familiar messaging systems).  Dodin, McElmurry, and Oskolkov are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
For claim 9, Dodin, McElmurry, and Oskolkov teach all the limitations of claim 1 above, and Dodin further teaches:
The method of claim 1, wherein the second user interacting with the media element comprises the second user selecting the media element on the second mobile device while the second mobile device is executing the (Fig. 5E, ¶ 192: recipient selects indicator through messaging application).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the messaging payment in Dodin and the fund transferring in Oskolkov by adding the messaging application from McElmurry.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making messaging payments more convenient—in part through payments using familiar messaging applications—a benefit explicitly disclosed by McElmurry (¶ 5–9: drawbacks associated with conventional payment applications, including necessity of creating account with same payment service; ¶ 10–12: invention provides more convenient payment through familiar messaging systems).  Dodin, McElmurry, and Oskolkov are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these methods together.
For claim 11, Dodin teaches:
A payment server comprising (¶ 149: server): one or more processors (¶ 150: processor); and one or more computer-readable non-transitory storage media in communication with the one or more processors and comprising instructions, that when executed by the one or more processors, are configured to cause the payment server to perform operations comprising (¶ 150: instructions stored in memory executed by processor):
identifying, by the payment server and in a data store maintained by the payment server, a financial account associated with the first user based on (¶ 56: account of user identified from message; ¶ 50: identifier for user device);
transmitting, by the payment server, the hyperlink to the first mobile device (¶ 116, 143: hyperlink URL sent to user) . . ..
Dodin does not teach: receiving, by the payment server and from a messaging application executing on a first mobile device operated by a first user, a request to initiate a payment transaction using a payment application executing on the first mobile device of the first user, wherein the request comprises a payment amount and an identifier associated with the first user; facilitating, by the payment server and in the data store, a first adjustment to a balance associated with the financial account of the first user based on the payment amount; generating, by the payment server, a hyperlink configured, upon activation, to identify, to the payment server, the first adjustment to the balance associated with the financial account of the first user and instructions corresponding to the first adjustment; wherein a media element corresponding to the hyperlink is caused to be inserted into a displayed message field on the first mobile device by a messaging application executing on the first mobile device, wherein the media element is subsequently transmitted from the messaging application executing on the first mobile device to a messaging application executing on a second mobile device operated by a second user; and upon receiving, by the payment server and from the second user operating the messaging application executing on the second mobile device, an indication that the second user has interacted with the media element displayed within a message received field of an interface of the messaging application executing on the second mobile device to activate the hyperlink and identify the first adjustment to the payment server, and after facilitating the first adjustment, facilitating a second 
McElmurry, however, teaches:
receiving, by the payment server and from a messaging application executing on a first mobile device operated by a first user, a request to initiate a payment transaction using a payment application executing on the first mobile device of the first user (¶ 141: messaging application for payment; ¶ 41: client device sends payment message to server device; Fig. 5B, ¶ 184: mobile device sends payment message to messaging system), wherein the request comprises a payment amount and an identifier associated with the first user (¶ 104: payment message includes payment amount and sender and recipient identifiers); 
. . . wherein a media element corresponding to the hyperlink is caused to be inserted into a displayed message field on the first mobile device by a messaging application executing on the first mobile device (Fig. 5C, ¶ 185–186: status message sent to sender through messaging application), wherein the media element is subsequently transmitted from the messaging application executing on the first mobile device to a messaging application executing on a second mobile device operated by a second user (Fig. 5D, ¶ 189: status message sent to recipient message); and 
upon receiving, by the payment server and from the second user operating the messaging application executing on the second mobile device, an indication that the second user has interacted with the media element  (¶ 193: recipient receives payment; Fig. 5E, ¶ 191–192: recipient selects indicator on status message) . . ..
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the messaging payment in Dodin by adding the messaging application payment from McElmurry.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of making messaging payments more convenient—in part through payments using familiar messaging applications—a benefit explicitly disclosed by McElmurry (¶ 5–9: drawbacks associated with conventional payment applications, including necessity of creating account with same payment service; ¶ 10–12: invention provides more convenient payment through familiar messaging systems).
The combination of Dodin and McElmurry does not teach: facilitating, by the payment server and in the data store, a first adjustment to a balance associated with the financial account of the first user based on the payment amount; generating, by the payment server, a hyperlink configured, upon activation, to identify, to the payment server, the first adjustment to the balance associated with the financial account of the first user and instructions corresponding to the first adjustment; and to activate the hyperlink and identify the first adjustment to the payment server, and after facilitating the first adjustment, facilitating a second adjustment of a balance of a financial account of the second user according to the payment amount and based on the instructions corresponding to the first adjustment.



facilitating, by the payment server and in the data store, a first adjustment to a balance associated with the financial account of the first user based on the payment amount (¶ 57: transfer management component can withdraw funds from first user’s account prior to disbursing); 
generating, by the payment server, a hyperlink configured, upon activation, to identify, to the payment server, the first adjustment to the balance associated with the financial account of the first user and instructions corresponding to the first adjustment (¶ 58: transfer management component generates link for notifying how to obtain transferred funds); 
to activate the hyperlink and identify the first adjustment to the payment server (¶ 58: second user selects link for facilitating obtaining funds from transfer), and after facilitating the first adjustment, facilitating a second adjustment of a balance of a financial account of the second user according to the payment amount and based on the instructions corresponding to the first adjustment (¶ 64: funds transferred to second user after authentication from fund transfer message; ¶ 57: funds transferred to temporary account prior to disbursing).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the messaging payment in Dodin and the messaging application payment in McElmurry by adding the fund transferring from Oskolkov.  One of ordinary skill in the art would have been motivated to make this modification for the (¶ 4–5: need for electronic monetary transfers when both users may not have registered account; ¶ 7: invention in part uses transfer management component to control money transfers to address issues).  Dodin, McElmurry, and Oskolkov are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.
For claim 12, Dodin, McElmurry, and Oskolkov teach all the limitations of claim 11 above, and Dodin further teaches:
The payment server of claim 11, wherein the first adjustment comprises incrementing, by the payment server, a balance of an escrow account associated with the payment server based on the payment amount (¶ 121: sender funds may be escrowed).
For claim 13, Dodin, McElmurry, and Oskolkov teach all the limitations of claim 12 above, and Dodin further teaches:
The payment server of claim 12, wherein the second adjustment comprises decrementing, by the payment server, the balance of the escrow account associated with the payment server based on the payment amount (¶ 111, 9: payee credited from escrow).
For claim 14, Dodin, McElmurry, and Oskolkov teach all the limitations of claim 11 above, and Oskolkov further teaches:
The payment server of claim 11, wherein facilitating the first adjustment to the balance associated with the financial account of the first user comprises modifying a value of an account data record associated with the financial  (¶ 57: first user account balance records updated; ¶ 55: accounts registered).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the messaging payment in Dodin and the messaging application payment in McElmurry by adding the fund transferring from Oskolkov.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating transfers between users without registered accounts—a benefit explicitly disclosed by Oskolkov (¶ 4–5: need for electronic monetary transfers when both users may not have registered account; ¶ 7: invention in part uses transfer management component to control money transfers to address issues).  Dodin, McElmurry, and Oskolkov are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.
For claim 15, Dodin, McElmurry, and Oskolkov teach all the limitations of claim 11 above, and McElmurry further teaches:
The payment server of claim 11, wherein the instructions are further configured to cause the payment server to perform further operations comprising: identifying, by the payment server and in the data store maintained by the payment server, the financial account associated with the second user based on information provided to the payment server by a messaging service associated with the messaging application (¶ 127–128: payment network coordinator can identify recipient account in profile database from payment information, after registered with message system).
(¶ 5–9: drawbacks associated with conventional payment applications, including necessity of creating account with same payment service; ¶ 10–12: invention provides more convenient payment through familiar messaging systems).  Dodin, McElmurry, and Oskolkov are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.
For claim 16, Dodin teaches:
One or more computer-readable non-transitory storage media including instructions that, when executed by one or more processors, are configured to cause the one or more processors of a payment server to perform operations comprising (¶ 150: instructions stored in memory executed by processor):
identifying, by the payment server and in a data store maintained by the payment server, a financial account associated with the first user based on the identifier (¶ 56: account of user identified from message; ¶ 50: identifier for user device);
transmitting, by the payment server, the hyperlink to the first mobile device (¶ 116, 143: hyperlink URL sent to user) . . ..

McElmurry, however, teaches:
receiving, by the payment server and from a messaging application executing on a first mobile device operated by a first user, a request to  (¶ 141: messaging application for payment; ¶ 41: client device sends payment message to server device; Fig. 5B, ¶ 184: mobile device sends payment message to messaging system), wherein the request comprises a payment amount and an identifier associated with the first user (¶ 104: payment message includes payment amount and sender and recipient identifiers); 
. . . wherein a media element corresponding to the hyperlink is caused to be inserted into a displayed message field on the first mobile device by a messaging application executing on the first mobile device (Fig. 5C, ¶ 185–186: status message sent to sender through messaging application), wherein the media element is subsequently transmitted from the messaging application executing on the first mobile device to a messaging application executing on a second mobile device operated by a second user (Fig. 5D, ¶ 189: status message sent to recipient message); and 
upon receiving, by the payment server and from the second user operating the messaging application executing on the second mobile device of the second user, an indication that the second user has interacted with the media element displayed within a received message field of an interface of the messaging application executing on the second mobile device (¶ 193: recipient receives payment; Fig. 5E, ¶ 191–192: recipient selects indicator on status message) . . ..
(¶ 5–9: drawbacks associated with conventional payment applications, including necessity of creating account with same payment service; ¶ 10–12: invention provides more convenient payment through familiar messaging systems).
The combination of Dodin and McElmurry does not teach: facilitating, by the payment server and in the data store, a first adjustment to a balance associated with the financial account of the first user based on the payment amount; generating, by the payment server, a hyperlink configured, upon activation, to identify, to the payment server, the first adjustment to the balance associated with the financial account of the first user and instructions corresponding to the first adjustment; and to activate the hyperlink and identify the first adjustment to the payment server, and after facilitating the first adjustment, facilitating a second adjustment of a balance of a financial account of the second user according to the payment amount and based on the instructions corresponding to the first adjustment.
	Oskolkov, however, teaches:
facilitating, by the payment server and in the data store, a first adjustment to a balance associated with the financial account of the first user based on the payment amount (¶ 57: transfer management component can withdraw funds from first user’s account prior to disbursing)
generating, by the payment server, a hyperlink configured, upon activation, to identify, to the payment server, the first adjustment to the balance associated with the financial account of the first user and instructions corresponding to the first adjustment (¶ 58: transfer management component generates link for notifying how to obtain transferred funds); 
to activate the hyperlink and identify the first adjustment to the payment server (¶ 58: second user selects link for facilitating obtaining funds from transfer), and after facilitating the first adjustment, facilitating a second adjustment of a balance of a financial account of the second user according to the payment amount and based on the instructions corresponding to the first adjustment (¶ 64: funds transferred to second user after authentication from fund transfer message; ¶ 57: funds transferred to temporary account prior to disbursing).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the messaging payment in Dodin and the messaging application payment in McElmurry by adding the fund transferring from Oskolkov.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating transfers between users without registered accounts—a benefit explicitly disclosed by Oskolkov (¶ 4–5: need for electronic monetary transfers when both users may not have registered account; ¶ 7: invention in part uses transfer management component to control money transfers to address issues).  Dodin, McElmurry, and Oskolkov are all related to 
For claim 17, Dodin, McElmurry, and Oskolkov teach all the limitations of claim 16 above, and Dodin further teaches:
The one or more computer-readable non-transitory storage media of claim 16, wherein the first adjustment comprises incrementing, by the payment server, a balance of an escrow account associated with the payment server based on the payment amount (¶ 121: sender funds may be escrowed).
For claim 18, Dodin, McElmurry, and Oskolkov teach all the limitations of claim 17 above, and Dodin further teaches:
The one or more computer-readable non-transitory storage media of claim 17, wherein the second adjustment comprises decrementing, by the payment server, the balance of the escrow account associated with the payment server based on the payment amount (¶ 111, 9: payee credited from escrow).
For claim 19, Dodin, McElmurry, and Oskolkov teach all the limitations of claim 16 above, and Oskolkov further teaches:
The one or more computer-readable non-transitory storage media of claim 16, wherein facilitating the first adjustment to the balance associated with the financial account ofActive 62063885.1ATTORNEY DOCKETPATENT APPLICATION084367.0268/SQ-0694-US 1-C 117/174,2779 of 10 the first user comprises modifying a value of an account data record associated with the financial account of the first user in the data store (¶ 57: first user account balance records updated; ¶ 55: accounts registered).
(¶ 4–5: need for electronic monetary transfers when both users may not have registered account; ¶ 7: invention in part uses transfer management component to control money transfers to address issues).  Dodin, McElmurry, and Oskolkov are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.
For claim 20, Dodin, McElmurry, and Oskolkov teach all the limitations of claim 16 above, and McElmurry further teaches:
The one or more computer-readable non-transitory storage media of claim 16, wherein the instructions are further configured to cause one or more processors of the payment server to perform further operations comprising: identifying, by the payment server and in the data store maintained by the payment server, the financial account associated with the second user based on information provided to the payment server by a messaging service associated with the messaging application (¶ 127–128: payment network coordinator can identify recipient account in profile database from payment information, after registered with message system).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the messaging payment in Dodin and the fund (¶ 5–9: drawbacks associated with conventional payment applications, including necessity of creating account with same payment service; ¶ 10–12: invention provides more convenient payment through familiar messaging systems).  Dodin, McElmurry, and Oskolkov are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient by combining these systems together.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dodin, U.S. Patent App. No. 2016/0132863 (“Dodin”) in view of McElmurry, IV et al., U.S. Patent App. No. 2016/0171481 (“McElmurry”); Oskolkov et al., U.S. Patent App. No. 2013/0060708 (“Oskolkov”); and Brown et al., U.S. Patent App. No. 2016/0342962 (“Brown”).
Dodin, McElmurry, and Oskolkov teach all the limitations of claim 1 above, and Dodin further teaches:
the financial account of the first user in the data store (¶ 50: account associated with identifier)
The combination of Dodin, McElmurry, and Oskolkov does not teach: wherein generating the hyperlink comprises: generating, by the payment server, an alphanumeric string based on a random value generator; inserting the alphanumeric string into the hyperlink; and associating the alphanumeric string with . . . the first user.



The method of claim 1, wherein generating the hyperlink comprises: generating, by the payment server, an alphanumeric string based on a random value generator (¶ 40: URL generated with random number and letters);
inserting the alphanumeric string into the hyperlink (¶ 40: URL generated with random number and letters); and
associating the alphanumeric string with . . . the first user (¶ 39: URL associated with payor).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the messaging payment in Dodin, the messaging application payment in McElmurry, and the fund transferring in Oskolkov by adding the URL generation from Brown.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating tracking payor payment responses—a benefit explicitly disclosed by Brown (¶ 40: invention allows for tracking of payors without user accounts).  Although the URL in Brown is for payors without accounts, the benefit of better tracking payment responses would still apply to transactions with user accounts as in Dodin.  Dodin, McElmurry, Oskolkov, and Brown are also all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more effective by combining these methods together.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dodin, U.S. Patent App. No. 2016/0132863 (“Dodin”) in view of McElmurry, IV et al., U.S. Patent App. No. 
Dodin, McElmurry, and Oskolkov teach all the limitations of claim 1 above.  The combination of Dodin, McElmurry, and Oskolkov does not teach: after identifying the financial account associated with the first user, determining that the financial account associated with the first user has insufficient funding for the payment transaction based on the payment amount; and transmitting, by the payment server to the first mobile device, an option for payment using a second financial account associated with the second user.	
Law, however, teaches:
The method of claim 1, further comprising: after identifying the financial account associated with the first user, determining that the financial account associated with the first user has insufficient funding for the payment transaction based on the payment amount (¶ 37: insufficient funds notification if available amount not greater than transaction amount); and
transmitting, by the payment server to the first mobile device, an option for payment using a second financial account associated with the second user (¶ 37: when insufficient funds, GUI provided for selecting second account).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the messaging payment in Dodin, the messaging application payment in McElmurry, and the fund transferring in Oskolkov by adding the insufficient fund determination from Law.  One of ordinary skill in the art would have been (¶ 2, 30–31: need for less time consuming and more convenient method of making payments; ¶ 33–34: invention provides system for managing payments which allows, in part, selecting one or more accounts).  Dodin, McElmurry, Oskolkov, and Law are all related to payment transactions, so one of ordinary skill in the art would have been motivated to make these transactions even more convenient and secure by combining these methods together.
Response to Arguments
Claim Rejections Under 35 U.S.C. § 103
Applicant’s arguments with respect to claims 1–20 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
Applicant has amended claims 1, 11, and 16 and argues that the combination of Dodin (U.S. Patent App. No. 2016/0132863), Klein (U.S. Patent App. No. 2012/0116967), and Pandhare (U.S. Patent App. No. 2014/0172701) does not disclose the claimed limitations.  Claims 1, 11, and 16, however, are currently rejected under 35 U.S.C. 103 over Dodin in view of McElmurry (U.S. Patent App. No. 2016/0171481) and Oskolkov (U.S. Patent App. No. 2013/0060708).  Thus, Applicant’s arguments with respect to claims 1, 11, and 16 are moot.
Applicant argues that the dependent claims are allowable by virtue of their dependence on claims 1, 11, and 16, which were amended to overcome the rejection under 35 U.S.C. 103.  As discussed above, however, claims 1, 11, and 16 are currently rejected under 35 U.S.C. 103 over Dodin in view of McElmurry and Oskolkov.  Thus, Applicant’s arguments with respect to claims 2–10, 12–15, and 17–20 are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Davis, U.S. Patent App. No. 2016/0117670, discloses an integrated payment and messaging system.
Bozovich, Jr., U.S. Patent App. No. 2017/0185989, discloses generating a payment URL for messaging between payees and payers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696